                                                                                      8/17/20, 1:03 PM




       Re: Requests For Admission in Justin White v Vance County et.al
       Michael McGurl <mmcgurl@sharikamrobinsonlaw.com>
       Wed 6/24/2020 3:56 PM
       To: Geis, Chris <Chris.Geis@wbd-us.com>
       Cc: Sharika M. Robinson <srobinson@sharikamrobinsonlaw.com>


         3 attachments (760 KB)
       Request for Admissions P White.pdf; RFA WW Bullock.pdf; RFA L Bullock.pdf;


       Dear Mr. Geis,
       Here are the RFAs in PDF form. I apologize for sending them in .docx.

       Please respond to the PDF documents.

       Sincerely,
       Michael McGurl

       From: Michael McGurl
       Sent: Wednesday, June 24, 2020 3:52 PM
       To: Geis, Chris <Chris.Geis@wbd-us.com>
       Cc: Sharika M. Robinson <srobinson@sharikamrobinsonlaw.com>
       Subject: Requests For Admission in Justin White v Vance County et.al

       Dear Mr. Geis,

       Please see attached

       Thank you,
       Michael McGurl




about:blank                                                                                Page 1 of 1

                     Case 5:19-cv-00467-BO Document 39-4 Filed 08/24/20 Page 1 of 1
